UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6492


JOSEPH MICHAEL GRIFFITH,

                Petitioner – Appellant,

          v.

SIDNEY HARKLEROAD,

                Respondent – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:10-cv-00026-GCM)


Submitted:   November 22, 2010            Decided:    December 22, 2010


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Michael Griffith,     Appellant     Pro Se.       Clarence Joe
DelForge, III, Assistant      Attorney     General,    Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joseph Michael Griffith, a state prisoner, seeks to

appeal   the     district       court’s     order       denying    relief       on    his   28

U.S.C.A. § 2241 (West 2006 & Supp. 2010) petition.                            The order is

not    appealable          unless   a   circuit     justice       or    judge     issues      a

certificate of appealability.               28 U.S.C. § 2253(c)(1) (2006).                   A

certificate         of      appealability         will     not     issue        absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief   on     the      merits,    a   prisoner     satisfies         this   standard       by

demonstrating         that     reasonable        jurists    would        find    that       the

district      court’s       assessment      of    the    constitutional          claims      is

debatable      or     wrong.        Slack   v.     McDaniel,      529    U.S.     473,      484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at    484-85.         We    have    independently        reviewed       the     record      and

conclude      that       Griffith    has    not    made    the    requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3